ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-076 and DRB 13-120, concluding on the records certified to the Board pursuant to Rule 1:20-4© (default by respondent) that KEVIN JOSEPH CARLIN, formerly of HAMILTON, and who has been suspended from the practice of law since July 19, 2011, pursuant to Orders of the Court filed July 19, 2011, January 25, 2012, and December 6, 2012, should be suspended from practice for a period of three years;
And the Court having issued an Order to Show Cause in respect of DRB 13-076 and DRB 13-20;
And KEVIN JOSEPH CARLIN thereafter having consented to his disbarment, and the Court having accepted said consent and having disbarred respondent this date;
And good cause appearing;
It is ORDERED that the Order to Show Cause issued in this matter is hereby vacated, and the decision of the Disciplinary Review Board in DRB 13-076 and DRB 13-120 is dismissed as moot.